 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER NATHANIEL                             No. 2:16-cv-1341 JAM DB P
      WASHINGTON,
12
                          Plaintiff,
13                                                      ORDER
              v.
14
      YOUNG, et al.,
15
                          Defendants.
16

17

18           Plaintiff is a state prisoner proceeding pro se and in forma pauperis with an action

19   pursuant to 42 U.S.C. § 1983. Plaintiff alleges defendants violated his rights under the Eighth

20   Amendment. By order dated May 17, 2019, the assigned District Judge denied defendants’

21   motion for terminating sanctions. (ECF No. 96.) Accordingly, defendants will be now be

22   directed to file an answer. Presently before the court is plaintiff’s motion to object (ECF No. 73)

23   and motion for a discovery conference (ECF No. 87).

24      I.         Motion to Object

25           Following the September 12, 2018 show cause hearing, plaintiff filed a motion to object to

26   the undersigned making a handwriting analysis. (ECF No. 73.) Because the court did not

27   conduct a handwriting analysis in ruling on the motion for sanctions, the court will deny the

28   motion as moot.
 1        II.       Motion for Discovery Conference

 2               After the court issued findings and recommendations, but before the assigned District

 3   Judge ruled on the motion for sanctions, plaintiff filed a motion for discovery conference. (ECF

 4   No. 87.) Plaintiff states a discovery conference may be needed for proper planning. He further

 5   states discovery from a third party is needed to gather and confirm the evidentiary basis for

 6   factual allegations and information.

 7               Parties are generally required to confer prior to a scheduling order. Fed. R. Civ. P. 26(f).

 8   However, certain proceedings are exempt from this requirement. This includes “an action

 9   brought without an attorney by a person in the custody of the United States, a state, or a state

10   subdivision.” Fed. R. Civ. P. 26(a)(1)(B)(iv); see also E.D. Cal. L.R. 240(c)(8) (prisoner actions

11   “are excepted from mandatory scheduling order requirement set forth in Fed. R. Civ. P. 16(b)”).

12   This action was brought by plaintiff, a prisoner proceeding pro se. Thus, it is exempt from the

13   requirements of a discovery conference pursuant to both the Federal Rules and the Local Rules.

14   Accordingly, the court will deny plaintiff’s motion for a discovery conference. The court will

15   issue a separate discovery and scheduling order after defendants file an answer.

16        III.      Conclusion

17               For the reasons set forth above, IT IS HEREBY ORDERED that:

18               1. Defendants shall file an answer within twenty-one days of the date of this order;

19               2. Plaintiff’s motion to object (ECF No. 73) is denied as moot; and

20               3. Plaintiff’s motion for a discovery conference (ECF No. 87) is denied.
21   Dated: May 21, 2019

22

23

24

25

26
27
     DLB:12
28   DLB1/Orders/Prisoner-Civil rights/wash1341.var.5.20

                                                            2
